Citation Nr: 1341774	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for major depression.

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Virtual VA claims file has been reviewed.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for PTSD.  As such, this issue is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the claim of service connection for major depression and PTSD. 

2.  The evidence received since the February 2007 rating decision as to the issue of service connection for major depression is cumulative.

3.  The evidence received since the February 2007 rating decision as to the issue of service connection for PTSD is relevant and not cumulative of facts previously considered.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for major depression and PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received and the claim of service connection for major depression is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2010 and March 2010, to the Veteran.  These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claim; therefore, the letters provided the new and material evidence notice required by the Kent decision.  The letters also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of her claims.  As will be explained below, the Veteran has not provided new and material evidence sufficient to reopen her previously denied claim of entitlement to service connection for an acquired psychiatric disorder,  including PTSD.  Thus, no examination or nexus opinion is required.  38 C.F.R. § 3.159(c)(4)(iii).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claims for service connection of major depression and PTSD in a February 2007 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the February 2007 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the February 2007 denial, the RO found that the evidence did not show that the Veteran had a personal assault in service or that her current psychiatric disorder was causally related to her service.  The RO stated that the medical evidence of record did not show that the Veteran's major depression and PTSD were caused or aggravated by her service and that there was insufficient evidence to indicate that a personal assault occurred during service.  The RO acknowledged the Veteran's statements alleging sexual harassment and rape during her service, but found that there were no behavior changes in service which may constitute credible evidence of a stressor, such as a deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  The evidence included the claim, lay statements, service treatment records, and post-service treatment records showing diagnoses of anxiety, mood disorder, major depression, substance abuse, and possible PTSD.  The Board notes that, while the issue was characterized as entitlement to service connection for major depression at the time of the prior denial, all of these diagnoses were implicitly denied by the February 2007 rating decision.  

Since the denial of the Veteran's claim in February 2007, additional medical records have been associated with the Veteran's claims file.  In particular, VA treatment records show treatment for PTSD, major depression, alcohol abuse, and a substance-induced mood disorder; these records also acknowledge that the Veteran reported a history of childhood abuse, sexual abuse in the military, and unstable relationships.  Additionally, the Veteran submitted written statements and provided testimony before the undersigned in March 2013, asserting sexual harassment by a Staff Sergeant in 1989, and raped by a supervisor in 1990.  In response to the Veteran's written statements, the RO again reviewed the Veteran's service personnel records in an effort to confirm the Veteran's alleged stressor events.  

As the Veteran has now been diagnosed with PTSD, the Board has recharacterized the issues as whether there is new and material evidence to reopen a claim for major depression and whether there is new and material evidence to reopen a claim for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).

Major Depression

The evidence submitted subsequent to the February 2007 rating decision as to the issue of service connection for major depression is not new and material.  Of note, the added evidence does not address any element which was not of record.  The new evidence does not provide a nexus between the Veteran's major depression and the Veteran's service; there is nothing in the records indicating any psychiatrist or psychologist has determined that the Veteran's major depression is related to her service.  Evidence confirming the prior diagnoses of anxiety, mood disorder, major depression, and substance abuse are cumulative.  Similarly, her lay statements regarding her major depression are similar to her prior claim, and are cumulative.  There remains no evidence that the Veteran's major depression is causally or etiologically related to her service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  There remains no confirmation of an in-service trauma or other evidence that her major depression is related to service.  The claim is not reopened.

PTSD

The evidence submitted subsequent to the February 2007 rating decision as to the issue of service connection for PTSD is new and material.  The claim was previously denied on the basis that there was no diagnosis of PTSD and that service personnel records and service treatment records did not indicate any behavior changes suggestive of personal assault.  

The added evidence speaks directly to an element which was not of record, mainly a current diagnosis of PTSD.  At the time of the prior, February 2007 there was no diagnosis of PTSD, only a notation of possible PTSD.  Since that determination, the 
Veteran submitted evidence reflecting an evaluation and diagnosis of PTSD; this cures an evidentiary defect.  Accordingly, the Board finds that the claim for service connection for PTSD is reopened.


ORDER

The application to reopen the claim for service connection for major depression is denied.

The application to reopen the claim for service connection for PTSD is granted.



REMAND

Having reopened the claim for benefits, the Board is of the opinion that further development is necessary.  Specifically, a VA examination should be obtained.

There is evidence of record indicating that the Veteran has PTSD.  The Veteran's VA treatment records include a diagnosis of PTSD.  Nevertheless, despite the diagnosis of record, it is unclear whether her PTSD is causally or etiologically related to service.  There are VA treatment records that indicate that the Veteran has reported numerous sexual traumas in childhood and during her military service.  However, her PTSD screening was negative on multiple occasions.  (see, i.e., VA treatment note dated July 2009).  Regardless, a March 2012 VA treatment record suggests that the diagnosis of PTSD is based on history and that her primary diagnoses are substance-induced mood disorder and alcohol dependence.  In short, although PTSD has been diagnosed, it is unclear whether the diagnosis is what stressor event served as the basis for diagnosing PTSD.  

In this regard, the Board points out that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  The Board acknowledges that a prior review of the Veteran's service personnel and treatment records did not indicate a deterioration in work performance or episodes of depression or anxiety.  Nonetheless, 38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

So a VA psychiatric opinion must be obtained, indicating whether any of the in-service events alleged by the Veteran, including sexual harassment and rape, support the PTSD diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the presence and etiology of PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that PTSD is caused or aggravated by her service.  The examiner is requested to identify the stressor that serves as the basis for any PTSD diagnosis and note the diagnostic criteria utilized to support the diagnosis under DSM-IV. The examiner should also comment upon what specific symptoms are attributable to PTSD, as opposed to symptoms referable to any nonservice-connected disabilities.  

The requested determination should also consider the Veteran's medical history prior to, during, and since her military service.  The provider is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

A complete rationale should accompany each opinion provided.

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


